METHOD FOR MANUFACTURING AN ACOUSTIC ABSORPTION STRUCTURE USING AT LEAST ONE CAUL PLATE, ACOUSTIC ABSORPTION STRUCTURE OBTAINED FROM SAID METHOD AND AIRCRAFT COMPRISING SAID ACOUSTIC ABSORPTION STRUCTURE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on September 1, 2022, is acknowledged.  Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2022.

Claim Rejections—35 USC §112
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2 of the second page of the claim, “a flexible jacket” is found indefinite because it is unclear whether or not this is the same flexible jacket recited in independent claim 1.
In claim 3, the second-to-last line, “a caul plate” is found indefinite because it is unclear whether or not this is the same caul plate recited in independent claim 1.
Claim 4 depends on claim 3 and is rejected for thereby incorporating the indefinite subject matter thereof.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Hethcock, Jr. et al. (US 2012/0321835).
Regarding claim 1, the admitted prior art (APA) teaches a method for manufacturing an acoustic absorption structure 10 comprising an acoustically resistive layer 12, a reflective layer 16, a cellular structure 14 having first and second contact surfaces (upper and lower surfaces, respectively, of the cellular structure 14 in the orientation depicted in Fig. 1-3 and 5) respectively in contact with the acoustically resistive layer 12 and the reflective layer 16 once assembled, and a plurality of acoustic elements 18 positioned in cavities 30 produced in the cellular structure 14 and emerging at the first contact surface (Fig. 1-3, 8; [003, 005, 008]), said method comprising: producing the cavities 30 (Fig. 3; [008]), fitting and fixing the acoustic elements 18 in the cavities 30 (Fig. 5; [009]), depositing the cellular structure 14 on the acoustically resistive layer 12 (Fig. 6; [009]), depositing fiber plies 34 on the second contact surface of the cellular structure 14 (Fig. 7; [009]), and consolidating the fiber plies 34 to form the reflective layer 16 and securing the reflective layer 16 to the cellular structure 14 (Fig. 8; [009]).
The APA does not specifically teach depositing the acoustically resistive layer 12 on a deposition surface.  However, it is well known in the art of manufacturing such honeycomb sandwich panels to deposit one of the skins on a deposition surface (e.g., of tool 701 in Hethcock, Jr. et al.) during the assembly of the sandwich, in order to support the assembly during lay-up, consolidation, and curing/bonding, as evidenced by Hethcock, Jr. et al. (Abstract; Fig. 7; [0039]).  Thus, it would have been obvious to one of ordinary skill in the art to deposit the acoustically resistive layer 12 of the APA on a deposition surface in order to support the acoustic absorption structure 10 during its manufacture.
The APA does not specifically teach how the consolidation of the fiber plies 34 is achieved.  However, it is well known in the art of manufacturing such honeycomb sandwich panels to consolidate the skins and the core by fitting a flexible jacket (e.g., bagging material 1201C in Hethcock, Jr. et al.)  which covers a stack of the skins and the core, and which is sealed to the surface of tooling (701 in Hethcock, Jr. et al.) all around the stack, in order to pull a vacuum on and compress the stack, as evidenced by Hethcock, Jr. et al. (Fig. 16; [0049]).  Thus, it would have been obvious to one of ordinary skill in the art to similarly fit a flexible jacket which covers a stack composed of the acoustically resistive layer 12, the cellular structure 14 and the fiber plies 34 of the APA, and which is tightly linked with the deposition surface as taught by Hethcock, Jr. et al. all around the stack, in order to effectively consolidate the stack as desired by the APA.
The APA does not specifically teach inserting a caul plate adjacent the fiber plies 34 during the consolidation step.  However, Hethcock, Jr. et al. teach that, during consolidation of such honeycomb sandwich panels, the skins tend to protrude into the cells of the honeycomb core, thereby requiring smaller-than-optimal cells in the core to avoid this effect, despite the additional weight incurred (Fig. 1-2; [0002-0003]).  Hethcock, Jr. et al. teach that this drawback can be avoided by inserting a caul plate 1601 between the inner skin 303 and the bagging material 1201C during the consolidation step, thereby preventing the skin 303 from protruding into the cells of the core when a vacuum is pulled (Abstract; Fig. 16; [0049]).  Thus, it would have been obvious to one of ordinary skill in the art to similarly insert a caul plate between the fiber plies 34 and the flexible jacket of the APA in view of Hethcock, Jr. et al. during the consolidation step, in order to keep the fiber plies 34 from protruding into the cellular structure 14 and producing a non-uniform acoustic absorption structure 10.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Hethcock, Jr. et al. as applied to claim 1 above, and further in view of Kismarton et al. (US 2009/0061144).
Regarding claim 2, the APA in view of Hethcock, Jr. et al. does not specifically teach inserting a mold-stripping film between the fiber plies 34 and the caul plate.  However, it is known in the art of manufacturing composite panels to perform consolidation or curing by first inserting a mold-stripping film (e.g., film release 36 of Kismarton et al.) between the panel (1) and the caul plate (26) before applying vacuum, in order to facilitate subsequent removal of the caul plate from the panel, as evidenced by Kismarton et al. (Abstract; Fig. 15; [0027]).  Thus, it would have been obvious to one of ordinary skill in the art to similarly insert a mold-stripping film between the fiber plies 34 and the caul plate of the APA in view of Hethcock, Jr. et al., in order to help separate the fiber plies 34 and the caul plate after consolidation.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Hethcock, Jr. et al. as applied to claim 1 above, and further in view of Maheshwari et al. (US 2010/0163167).
Regarding claim 2, the APA teaches that the method comprises a step of deforming the cellular structure 14 [0008] comprising: positioning at least one holding ply 32 on the second contact surface of the cellular structure 14 (Fig. 4; [0008]).  While the APA does not further elaborate on this step of deforming the cellular structure 14, Maheshwari et al. also teach a method for manufacturing an acoustic absorption structure comprising a cellular structure (core) between a pair of skins (Abstract; Fig. 1, 3; [0015-0016]).  Maheshwari et al. teach deforming the structure by pressing it against a conformation surface (tool 22) which has a desired geometry for the acoustic absorption structure, providing a caul plate 26 over the stack 18, and fitting a flexible jacket (bag 28) to cover the stack 18 and enable a vacuum to be drawn between the tool 22 and the bag 28 (Fig. 2; [0020]).  Thus, it would have been obvious to one of ordinary skill in the art to similarly press the first contact surface of the cellular structure 14 of the APA against a conformation surface which has a geometry identical to a geometry desired for the cellular structure 14 to achieve a deformed state for the cellular structure 14, to fit a flexible jacket which covers the cellular structure 14 and which is tightly linked with the conformation surface all around the cellular structure 14 (i.e., enables a vacuum to be drawn), and to consolidate and fix the holding ply 32 on the second contact surface of the cellular structure 14 in the deformed state, a caul plate being inserted between the holding ply 32 and the flexible jacket during consolidation, in order to effectively deform the cellular structure 14 to the appropriate shape as desired by the APA.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Hethcock, Jr. et al., and Maheshwari et al. as applied to claim 3 above, and further in view of Kismarton et al.
Regarding claim 4, the APA in view of Hethcock, Jr. et al. and Maheshwari et al. does not specifically teach inserting a mold-stripping film between the holding ply 32 and the caul plate.  However, it is known in the art of manufacturing composite panels to perform consolidation or curing by first inserting a mold-stripping film (e.g., film release 36 of Kismarton et al.) between the panel (1) and the caul plate (26) before applying vacuum, in order to facilitate subsequent removal of the caul plate from the panel, as evidenced by Kismarton et al. (Abstract; Fig. 15; [0027]).  Thus, it would have been obvious to one of ordinary skill in the art to similarly insert a mold-stripping film between the holding ply 32 and the caul plate of the APA in view of Hethcock, Jr. et al. and Maheshwari et al., in order to help separate the holding ply 32 and the caul plate after deformation.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cloud (US 5,876,546) teaches of method of manufacturing a honeycomb sandwich panel including the use of a caul plate during vacuum consolidation/curing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745